Citation Nr: 0613958	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-44 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle 
disability, claimed as secondary to a right knee disorder.

3.  Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO decision.  In January 
2006, the veteran provided testimony before the undersigned 
Acting Veterans Law Judge during a hearing on appeal at the 
RO.  A transcript of that hearing was prepared and has been 
included in the claims folder for review.

The claims regarding entitlement to service connection for a 
right ankle disability and an increased rating for a right 
knee disability are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


FINDING OF FACT

The veteran does not have a diagnosis of PTSD.





CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the United States Court 
of Appeals for Veterans Claims (Court) held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim which include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court also held that the VCAA 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Id.

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In this case, the veteran was provided 
notice by letter dated in May 2003.  This letter, provided to 
the veteran prior to the initial decision in this case, 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the 
benefits sought and whether or not the veteran or the VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the RO essentially satisfied the notice 
requirements by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the veteran about the 
information and evidence the VA would seek to provide; and 
(3) informing the veteran about the information and evidence 
the veteran was expected to provide.  While the May 2003 
letter did not specifically request that the appellant 
provide any information or evidence in his possession that 
pertained to his claims (the fourth notice element of the 
VCAA), the Board observes that the letter did request that 
the appellant provide the RO with any medical reports that he 
had in his possession and also informed him of the type of 
additional evidence that would assist him in proving his 
claims, including (1) the dates of medical treatment during 
service, (2) statements from persons who knew the appellant 
in service and of his disorders while on active duty, (3) 
records and statements from service medical personnel, (4) 
employment physical examinations, (5) pharmacy prescriptions 
records and (6) insurance examination reports.  The Board 
finds that the language set forth above implicitly notified 
the appellant that he was responsible for providing the RO 
with evidence in support of his claim, whether such evidence 
needed to be obtained from other sources or was already 
within the possession of the appellant himself.  As such, the 
Board concludes that the fourth notice element of the VCAA 
has been satisfied. 

Thereafter, the veteran received the March 2004 rating 
decision, a Statement of the Case (SOC), and a Supplemental 
Statement of the Case (SSOC).  These documents issued in 
connection with this appeal reiterated the substance of the 
VCAA by notifying the veteran of the evidence considered, the 
pertinent laws and regulations and the reasons his claim was 
denied.  Based upon the appellant's actions and the evidence 
set forth above, the Board finds that the appellant has been 
informed of what was necessary to achieve service connection 
in this case. 

As noted above, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim of 
entitlement to service connection for PTSD, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Further, the Board observes that 
neither the appellant nor his representative has contended or 
argued that any defect or deficiency in the VCAA notice that 
may be present has resulted in any prejudice in the 
adjudication of his appeal.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and VA medical 
records have been associated with the claims file.  The Board 
observes and acknowledges that the veteran has not been 
afforded a VA examination in connection with his PTSD but as 
will be explained more fully below, the Board is of the 
opinion that the appellant's service medical records and 
post-service medical records contain sufficient medical 
evidence to make a decision on this issue.

Under the VCAA, a medical examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of the disability; (2) 
establishes that the appellant suffered an event, injury or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service.  38 C.F.R. § 3.159 (c) 
(4).  In this case, while there is no diagnosis of PTSD, a VA 
examination is not necessary for resolution of this claim.

Lastly, the Board notes that neither the veteran nor his 
representative has made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal.  Accordingly, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained and the case is 
ready for appellate review.

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  To prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Section 4.125(a) of 38 
C.F.R. incorporates the DSM-IV as the governing criteria for 
diagnosing PTSD. the claimed stressor must be shown and 
verified.  Further, the veteran's uncorroborated testimony is 
not sufficient to verify the stressor.  Cohen v. Brown, 10 
Vet. App. at 146-47.

The veteran's claimed PTSD stressors are related to service 
aboard the U.S.S. Joseph Strauss.  He argues that the ship 
was fired upon and that he feared for his life. 

With regard to a diagnosis, it is noted that the veteran 
testified that he had not been treated for PTSD.  When he 
underwent a VA psychiatric consultation in September 2005, 
the diagnosis was a psychosis, not otherwise specified.  It 
was noted that the veteran had not consistently reported 
traumatic experiences that occurred in service.  It was 
concluded that he did not meet the criterion A for a 
diagnosis of PTSD.  When examined in April 2003, the 
diagnoses included a bipolar disorder.  In sum, there is no 
competent medical evidence on file which reflects a diagnosis 
of PTSD.  Although the veteran is in receipt of Social 
Security Administration (SSA) benefits, he is receiving such 
for an affective /mood disorder, not PTSD. 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1131.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(Interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In sum, the Board finds that the claim must be denied given 
the absence of a diagnosis of PTSD which is related to a 
verified stressor.  While it is clear that the veteran has 
psychiatric problems, they do not include PTSD. 

Although the veteran believes that he meets the diagnostic 
criteria for PTSD, he, as a layperson, is not competent to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

One of the issues currently before the Board is entitlement 
to service connection for a right ankle disability secondary 
to the veteran's service-connected right knee disability.  
The Board finds that with respect to this issue there are two 
defects that must be addressed before further appellate 
review occurs.  First, pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005), the RO issued VCAA 
letters in March 2003, May 2003, and October 2003.  The last 
letter, dated October 2003, was specifically sent to the 
veteran with respect to his right ankle disability.  A review 
of the letter indicates that the issue of service connection 
was discussed.  However, that same letter was not specific as 
to the issue concerning secondary service connection.  That 
is, the letter did not discuss what the evidence must show to 
support a claim for compensation based upon an additional 
disability that was caused or aggravated by a service-
connected disability as is required.  It is noted that the 
veteran has argued that his current ankle disability is 
attributable to his right knee disability.  Because the RO 
has not informed the veteran of how to properly substantiate 
his claim for service connection for a right ankle 
disability, to include secondary service connection, the VA 
has not met its burden in assisting the veteran with respect 
to this issue, and the claim must be returned so that this 
defect may be remedied. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The post-service medical records have 
chronicled the veteran's complains of pain in the right 
ankle.  There is some suggestion from those same records that 
an actual diagnosis of a right ankle disability has been 
given, and the etiology of such is unclear.  Therefore, it is 
the opinion of the Board that thorough and contemporaneous 
medical examination which take into account the records of 
prior medical treatment, along with the veteran's records 
regarding his service-connected knee, should be accomplished 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

With respect to the issue involving entitlement to an 
increased evaluation, the Board has reviewed the examination 
of the right knee that was accomplished in May 2003.  Because 
there appears to be some question as to how disabling the 
veteran's knee  is, the Board believes the veteran should 
undergo another medical examination in order to resolve any 
previous unclear findings that may exist concerning the 
service-connected knee.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  A new examination that provides findings regarding 
the effects of the disability upon ordinary use, and the 
functional impairment due to pain, weakened movement, excess 
fatigability, or incoordination, will assist the Board in 
deciding the appeal.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b)(1) (2005), 
and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002), as well as VAOPBCPREC 7-2004 and 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (U.S. Vet. 
App. Mar. 3, 2006), are fully complied 
with and satisfied as to the issues on 
appeal.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.  

2.  The RO should arrange for the veteran 
to undergo an orthopedic examination of 
his right knee and right ankle.  This 
examination should be accomplished so 
that a determination may be made as to 
the etiology of any found right ankle 
disability and so a complete examination 
of the right knee is obtained.  

The claims file must be furnished to the 
examiner for review in connection with 
the examination.  All necessary 
diagnostic tests, including x- rays of 
the ankle and knee should be completed 
and all pertinent symptomatology and 
findings should be reported in detail.

a.  Based on a review of the claims file 
and the examination findings, the 
appropriate examiner should indicate 
whether it is at least as likely as not 
that any found ankle disability was 
caused or aggravated by the veteran's 
service-connected right knee disability.  
The examiner should provide a complete 
rationale for all conclusions reached.  

b.  The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the right knee along with any other 
manifestations and symptoms produced by 
the disability.  The veteran's right knee 
should be examined for degrees of both 
active and passive range of motion and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to include 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  
Comments should also be provided as to 
whether the veteran's complaints are 
exaggerated and whether the symptoms and 
manifestations found corroborate the 
complaints made by the veteran.  

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  Comments should also be provided 
concerning any scarring or nerve 
involvement.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  If this 
matter cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  After 
the above requested action has been 
completed, the RO should readjudicate the 
appellant's claims.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be furnished to the appellant, and he 
should be afforded the appropriate period 
of time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.  No 
action is required of the veteran until 
he is contacted by the RO.  The purpose 
of this REMAND is to ensure due process 
and to obtain additional clarifying 
medical evidence.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

